ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-292, concluding that WALTER D. NEALY of HACKENSACK, who was admitted to the bar of this State in 1984, should be reprimanded for violating 72.1:21-6 (recordkeeping deficiencies), and RPC 1.15(a) and (d)(failure to safeguard funds and failure to maintain required attorney trust account records);
And the Disciplinary Review Board having concluded that respondent should be required to submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years and that respondent should be required to complete a course in attorney trust and business accounting;
And good cause appearing;
It is ORDERED that WALTER D. NEALY is hereby reprimanded; and it is further
ORDERED that for a period of two years, and until the further Order of the Court, respondent shall submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics on a schedule to be established by that office; and it is further
ORDERED that respondent shall enroll in and complete a course in accounting approved by the Office of Attorney Ethics, within one year of the date of this Order and shall submit satisfactory proof of completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*194ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.